Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20        PageID.129     Page 1 of 17




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

                Plaintiff,
                                                     Case No. 20-cr-20278
                    v.
                                            UNITED STATES DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
          GREGORY JOHNSON,

               Defendant.

____________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
             REVOCATION OF DETENTION ORDER [18]

                                  I. INTRODUCTION

      On June 12, 2020, Defendant Gregory Johnson (“Defendant”) was charged in

a criminal complaint for being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). ECF No. 1, PageID.1. Defendant was subsequently charged in

an indictment with this count.1 See ECF No. 10. On June 18, 2020, a detention

hearing was held before Magistrate Judge Anthony P. Patti. ECF No. 8. Magistrate

Judge Patti concluded that the Government established with clear and convincing


1
  A First Superseding Indictment was issued on August 12, 2020, adding three
additional counts: possession with intent to distribute controlled substances, in
violation of 21 U.S.C. § 841(a)(1) (Count II); another felon in possession of a firearm
and ammunition charge, in violation of 18 U.S.C. § 922(g)(1) (Count III); and
possession of a firearm in furtherance of a drug trafficking crime, in violation of 18
U.S.C. § 924(c) (Count IV). See ECF No. 25.
                                          -1-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20       PageID.130    Page 2 of 17




evidence that there is no condition or combination of conditions of release that will

reasonably assure the safety of other persons and the community, as well as a

preponderance of evidence that no condition or combination of conditions will

reasonably assure Defendant’s appearance.        ECF No. 9, PageID.36.         Thus,

Defendant was detained pending trial. Id. at PageID.37.

      Presently before the Court is the Defendant’s Motion for Revocation of

Detention Order, filed on July 16, 2020. ECF No. 18. The Government filed a

Response on July 31, 2020. ECF No. 22. A hearing on this matter was held on

August 19, 2020. For the reasons that follow, the Court will DENY Defendant’s

Motion Revocation of Detention Order [#18].

                  II. FACTUAL AND PROCEDURAL BACKGROUND

         A. The Offense

      On June 4, 2020, the Detroit Police Department (“DPD”) initiated a traffic

stop on a vehicle driven by Defendant.2 ECF No. 1, PageID.6. During the traffic

stop, the officers discovered Defendant had several outstanding warrants, including



2
  The Court denotes that the DPD initiated this traffic stop during its ongoing
homicide investigation. ECF No. 22, PageID.77. DPD detectives are currently
investigating the April 29, 2020 homicide of Michael Mendenhall. Id. DPD officers
recovered Defendant’s vehicle—which Defendant was driving on June 4, 2020—at
the scene of the homicide. Id. Surveillance cameras from a nearby liquor store also
captured Defendant and Mendenhall shortly before the homicide. Id. Magistrate
Judge Patti recognized that Defendant has not been charged for this incident;
however, he stated he could not ignore these facts. ECF No. 24, PageID.118.
                                         -2-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20        PageID.131    Page 3 of 17




an active bench warrant for failure to appear on an operating-while-intoxicated

charge. ECF No. 22, PageID.77. The officers then conducted an inventory search

of Defendant’s vehicle upon his arrest. Id. They discovered a loaded .45 caliber

pistol, which was concealed in a panel in the driver side door. Id. A subsequent

“Stolen Firearms Query” revealed this firearm was reported stolen out of Southgate,

Michigan in February 2017. ECF No. 1, PageID.9.

      Federal agents subsequently obtained a criminal complaint and arrest warrant

for Defendant. ECF No. 22, PageID.77. Agents executed two search warrants at

residences associated with Defendant on June 16, 2020. Id. They recovered the

following items during their search of the Prevost Street residence, where Defendant

allegedly lives with his wife: a loaded Smith & Wesson AR-15 .223 caliber assault

rifle; a significant amount of ammunition of various calibers, including an extended

rifle magazine; distribution amounts of various drugs, including heroin, fentanyl,

and marijuana; two digital scales; and drug packaging materials. Id. at PageID.78.

Agents recovered the following items during their search of the Crescent Street

address:3 one loaded Ruger, LCP .380 caliber pistol; one loaded Bushmaster XM

AR-15 .223 caliber rifle; two magazines taped together; additional ammunition of

various calibers; and a notice to appear for Defendant from the 36th District Court.



3
 Defendant reported to Pretrial Services that he lives with his brother, Andre Porter,
and son, Davion Johnson, at this address.
                                         -3-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20       PageID.132    Page 4 of 17




Id. at PageID.79. Defendant’s brother and son claimed ownership of the firearms

and ammunition at this address. Id.

      Defendant appeared before Magistrate Judge Patti for his initial appearance

on June 16, 2020 and was ordered detained pending trial following his detention

hearing two days later. See ECF No. 9. On June 25, 2020, a grand jury found

probable cause to indict Defendant on one count of being a felon in possession of a

firearm and ammunition. See ECF No. 10.

      On August 12, 2020, a First Superseding Indictment was issued. ECF No. 12.

The substance of the Government’s allegations in Count I was maintained. Id. at

PageID.121–22. The First Superseding Indictment added three additional counts:

possession with intent to distribute controlled substances, in violation of 21 U.S.C.

§ 841(a)(1) (Count II); felon in possession of a firearm and ammunition, in violation

of 18 U.S.C. § 922(g)(1) (Count III); and possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Count IV). Id. at

PageID.122–24. These three additional charges stem from the federal agents’

findings during their execution of two search warrants on June 16, 2020.

         B. Defendant’s Background

      Defendant is forty years old and a lifelong resident of the Eastern District of

Michigan. Defendant has resided with his brother, Andre Porter, and son, Davion

Johnson, who is nineteen years old, in Detroit since 2018. His wife reported that


                                         -4-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20      PageID.133    Page 5 of 17




Defendant remains in constant contact with his immediate family and has a strong

family support system. Defendant has worked as a team member for Becharas

Brothers Coffee Company since May 1, 2019.

      Defendant claims that he is in excellent physical health with no medical

problems. He also does not report any history of mental health illness. Defendant

asserts that he first began experimenting with marijuana at age fourteen. He reports

daily use of marijuana and occasional consumption of alcohol.            Defendant

previously completed a six-week substance abuse treatment program while

incarcerated with the Michigan Department of Corrections.4

      Defendant has a history of several arrests, criminal convictions, and multiple

outstanding bench warrants, beginning at the age of twelve.         Several of his

convictions include convictions for violent offenses and firearm offenses.

Defendant has one outstanding criminal bench warrant, for failure to appear on an

operating-while-intoxicated charge, in the 34th District Court, and four outstanding

civil bench warrants in the 23rd District Court.

          C. Detention Hearing

      Prior to his detention hearing, Pretrial Services recommended that Defendant

be detained pending trial. On June 18, 2020, Defendant appeared before Magistrate



4
  Pretrial Services was unable to verify this information at the time of writing its
report.
                                          -5-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20        PageID.134     Page 6 of 17




Judge Patti. ECF No. 8. Magistrate Judge Patti found that detention is warranted.

ECF No. 9.

      At the detention hearing, Magistrate Judge Patti emphasized the

“disconcerting” circumstances surrounding the serious nature of the instant offense,5

as well as Defendant’s criminal history and past failures to appear. ECF No. 24,

PageID.114–19. Magistrate Judge Patti also denoted that Defendant is subject to an

enhancement under 18 U.S.C. § 924(e)(1). Id. at PageID.119            In his order of

detention, Magistrate Judge Patti highlighted several findings in support of

detention, including: (1) Defendant’s extensive criminal history; (2) Defendant’s

carjacking conviction, which was done at gunpoint with a mother and her one-year-

old child; (3) the circumstances surrounding the instant offense, which not only

involve the firearm found in Defendant’s car, but also numerous firearms, large

amounts of ammunition, literature linking him to a gang, distribution amounts of

various drugs, and paraphernalia associated with the distribution of controlled

substances at the two searched properties; (4) Facebook posts, as well as prison calls,

which reveal Defendant is a high ranking gang member; (5) strong circumstantial

evidence which connects Defendant to a recent fatal shooting; and (6) Defendant’s




5
 At the time of Defendant’s detention hearing, he was only charged with one count
of being a felon in possession of a firearm and ammunition. See ECF No. 10.
                                          -6-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20         PageID.135     Page 7 of 17




multiple outstanding bench warrants and probation violations.             ECF No. 9,

PageID.37.

      While Magistrate Judge Patti acknowledged several of Defendant’s positive

characteristics, including his employment and strong familial ties to the area, he

found that the Government had established by clear and convincing evidence that no

condition or combination of conditions will reasonably assure the safety of the

community. Id. at PageID.36. He also determined that the Government had

established by a preponderance of evidence that no condition or combination of

conditions of release will reasonably assure Defendant’s appearance. Id. He thus

ordered Defendant to be detained pending trial. Id. at PageID.37.

                                   III. LEGAL STANDARD

      Title 18 U.S.C. § 3145(b) allows the district judge to review an order detaining

a defendant. It is a de novo hearing. United States v. Jones, 804 F. Supp. 1081 (S.D.

Ind. 1992); U.S. v. Delker, 757 F.2d 1390, 1394 (3d Cir. 1985). “The default position

of the law . . . is that a defendant should be released pending trial.” United States v.

Stone, 608 F.3d 939, 945 (6th Cir. 2010). Generally, in order for a defendant to be

detained, the government must establish the (1) “risk of flight by a preponderance

of the evidence” or (2) “dangerousness to any other person or the community by

clear and convincing evidence.” United States v. Hinton, 113 F. App’x 76, 77 (6th

Cir. 2004). Pre-trial detention shall be ordered only if a judicial officer “finds that


                                          -7-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20         PageID.136     Page 8 of 17




no condition or combination of conditions will reasonably assure the appearance of

the person as required and the safety of any other person and the community.” 18

U.S.C. § 3142(e)(1).

      In determining whether there are conditions which will reasonably assure the

appearance of the person and the safety of the community, the district court must

make findings based on the following factors: (1) the nature and circumstances of

the offense charged; (2) the weight of the evidence against the person; (3) the history

and characteristics of the person; and (4) the nature and seriousness of the danger

posed by the person’s release. 18 U.S.C. § 3142(g).

                                       IV. ANALYSIS

   A. The Parties’ Arguments

      In his present Motion, Defendant moves this Court, pursuant to 18 U.S.C. §

3145(b), to grant his Motion for Revocation of Detention. ECF No. 18. He argues

that he poses neither a danger to the community nor a risk of flight. Id. at PageID.61.

He emphasizes that conditions can be imposed to alleviate concerns, such as

subjecting Defendant to GPS monitoring and placing Defendant with a third-party

custodian. Id. at PageID.62. In support of his Motion, Defendant attaches records

to support the allegedly legal purchase of the firearms by a co-resident of at least one

of the two residences; a letter from his employer in support of his ability to obtain




                                          -8-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20       PageID.137    Page 9 of 17




gainful employment; and contact information from two potential third-party

custodians in support of his proposed release plan.6 See ECF Nos. 19, 20, 21.

      The Government argues that Defendant is both a significant danger to the

community and a flight risk.7 ECF No. 22, PageID.82. In its Response brief, the

Government asserts that the factors set forth in 18 U.S.C. § 3142(g) weigh in favor

of Defendant’s continued detention pending trial. Id. at PageID.83. Moreover, the

Government argues that Defendant’s request for placement with a third-party

custodian and GPS tether is “unavailing” in light of his past conduct and his

purportedly inconsistent answers regarding his residency to Pretrial Services’

interview questions. Id. at PageID.87.

      At the hearing, the Government emphasized that the First Superseding

Indictment includes three more substantial charges against Defendant. Moreover,

the Government pointed out that since Defendant’s detention hearing, it has received

a drug report and a DNA report. The Government also explained that there is now




6
  At the hearing, Defense counsel conceded that Mr. Ryan Jackson, a close family
friend of Defendant, is not an appropriate third-party custodian in light of Pretrial
Services’ August 18, 2020 memorandum.
7
  The Court takes notice of the Government’s additional argument: that Defendant
fails to present new, material evidence to reopen the detention hearing pursuant to
18 U.S.C. § 3142(f). ECF No. 22, PageID.88. Defendant did not bring his motion
under § 3142(f), nor did Defendant file a Reply to respond to the arguments raised
by the Government. The Court will thus analyze Defendant’s present Motion solely
under 18 U.S.C. § 3145(b).
                                         -9-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20        PageID.138    Page 10 of 17




 a rebuttal presumption in light of the additional charges in the First Superseding

 Indictment.

    B. The Bail Reform Act

        Magistrate Judge Patti determined at the detention hearing that the factors

 under 18 U.S.C. § 3142(g) support detention. ECF No. 9. In weighing all four

 factors under § 3142(g), this Court also finds that the evidence supports Defendant’s

 continued detention on both dangerousness and non-appearance grounds.

        1. Nature and Characteristics of the Charged Offense

        The first factor the Court must consider is the nature and circumstances of the

 offenses charged against Defendant. The Government argues that the offense for

 which Defendant is charged “heavily” supports detention. ECF No. 22, PageID.83.

 The Government highlights the circumstances surrounding the traffic stop, where

 DPD officers found a loaded, stolen firearm; Defendant’s outstanding bench

 warrants; and federal agents’ execution of two search warrants less than two weeks

 after the initial traffic stop. Id.

        The full extent of the nature and circumstances of the charged offenses is

 unquestionably serious. First, the DPD officers found a loaded, stolen firearm in a

 hidden panel in the driver-side door of Defendant’s vehicle. Second, and less than

 two weeks after this initial traffic stop, agents discovered several, fully loaded

 assault rifles and over 100 rounds of ammunition of various calibers. The Court


                                          -10-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20       PageID.139    Page 11 of 17




 takes notice of the two receipts which Defendant submitted in support of his present

 Motion. ECF No. 19. Even if these records clearly established the legal purchase

 of the discovered firearms by one of Defendant’s co-residents, which the Court does

 not find at this juncture, the Court cannot ignore the several other items obtained

 during the two searches. Specifically, agents discovered distribution amounts of

 various drugs, including a heroin, a Schedule I controlled substance, fentanyl, a

 Schedule II controlled substance, and marijuana, a Schedule I controlled substance,

 and other related items, including two digital scales and drug packaging materials.

       Moreover, agents also obtained a search warrant for Defendant’s cellphone.

 This search revealed messages about Defendant purportedly obtaining additional

 firearms as early as November 2019. The Court finds that Defendant’s repeated

 possession of loaded firearms and assorted ammunition, in addition to distribution

 amounts of various drugs and related materials, demonstrate Defendant’s

 dangerousness.

       As to Defendant’s risk of flight, the Court denotes that the DPD officers

 discovered that Defendant had an active bench warrant for failure to appear during

 the initial traffic stop.   Further, Defendant’s Pretrial Services Report reveals

 Defendant has four other outstanding bench warrants.        These bench warrants

 demonstrate Defendant’s risk of non-appearance. Accordingly, this first factor thus

 weighs in favor of Defendant’s detention.


                                         -11-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20       PageID.140    Page 12 of 17




       2. The Weight of the Evidence

       The second factor the Court must consider is the weight of the evidence

 against Defendant. “This factor goes to the weight of the evidence of dangerousness,

 not the weight of the evidence of the defendant’s guilt.” United States v. Stone, 608

 F.3d 939, 948 (6th Cir. 2010); see also United States v. Hazime, 762 F.2d 34, 37 (6th

 Cir. 1985).

       The Government argues that the weight of the evidence of Defendant’s

 dangerousness and risk of non-appearance is strong. ECF No. 22, PageID.86. For

 this second factor, the Government emphasizes Defendant’s lengthy criminal

 history; five active bench warrants; and Defendant’s Pretrial Services interview,

 where Defendant allegedly provided an inaccurate address. Id.

       The Court agrees and finds that the weight of the evidence of Defendant’s

 dangerousness and risk of flight is strong in light of the alleged offense. As to

 Defendant’s dangerousness, as explained above, agents obtained a substantial

 amount of concerning physical evidence, including loaded firearms and significant

 quantities of various drugs and related distribution materials. Moreover, the Court

 takes notice of the strong circumstantial evidence which connects Defendant to the

 recent homicide of Michael Mendenhall. As to Defendant’s risk of non-appearance,

 there are several outstanding bench warrants. Further, Defendant’s Pretrial Services

 Report reveals multiple probation violations.


                                         -12-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20       PageID.141    Page 13 of 17




       In his Motion, Defendant emphasizes his extensive ties to the Detroit area and

 his employment history. ECF No. 18, PageID.62. He suggests that he could be

 subjected to GPS monitoring while residing with Ms. Champain Millhouse, his

 presumptive third-party custodian, to accurately monitor his movement. Id. While

 the Court finds that such conditions may mitigate a concern for Defendant’s future

 court appearances, such conditions do not ease the Court’s concern of his

 dangerousness. Indeed, the Court questions how effective a GPS tether can be in

 preventing Defendant from possessing loaded firearms and significant amounts of

 drugs in the proposed residence, especially where five minor children also reside in

 the home. See ECF No. 21, PageID.72. In sum, the second factor also weighs in

 favor of Defendant’s detention.

       3. History and Characteristics of the Defendant

       The third factor requires that the Court review the history and characteristics

 of the Defendant, which are statutorily separated into two categories. The first

 category examines the Defendant’s “character, physical and mental condition,

 family ties, employment, financial resources, length of residence in the community,

 community ties, past conduct, history relating to drug or alcohol abuse, criminal

 history, and record concerning appearance at court proceedings.” 18 U.S.C.

 § 3142(g)(3)(A). The second category asks “whether, at the time of the current

 offense or arrest, [Defendant] was on probation, on parole, or on other release


                                         -13-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20         PageID.142   Page 14 of 17




 pending trial, sentencing, appeal, or completion of sentence for an offense under

 Federal, State, or local law.” 18 U.S.C. § 3142(g)(3)(B).

       Here, Defendant is a lifelong resident of the community with extensive ties to

 the Detroit area. ECF No. 18, PageID.62. His wife, son, mother, and four siblings

 live in the area. He asserts that his family “has provided him emotional and

 psychological support since his arrest[.]” Id. Defendant has worked as a team

 member at Becharas Brothers Coffee Company since May 2019. The Becharas

 Brothers Coffee Company CEO and President, Nicholas D. Becharas, explains that

 Defendant has showed up to work on a timely basis each day. ECF No. 20,

 PageID.70. He also asserts that Defendant has “exemplified a willingness to learn

 various jobs” and “always possesses a good attitude.” Id. In his Motion, Defendant

 also mentions his recent neighborhood fundraising and mentoring activities for

 children. The Court commends Defendant for these positive actions since his release

 from parole and lengthy criminal sentence.

       Defendant does not report any history of mental health illness and claims that

 he is in excellent physical health. He reports that he completed a six-week substance

 abuse treatment while incarcerated with the Michigan Department of Corrections.

 He claims to use marijuana daily and consumes alcohol occasionally.

       The Government directs the Court to Defendant’s lengthy criminal history,

 which includes convictions for firearm offenses and drug offenses. ECF No. 22,


                                         -14-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20        PageID.143   Page 15 of 17




 PageID.84. Defendant concedes that he has a “significant prior criminal history”;

 however, he argues that these prior convictions occurred when he was much

 younger. ECF No. 18, PageID.62. He also emphasizes that he was gainfully

 employed with a well-established company for a year prior to the instant arrest. Id.

       The Government highlights Defendant’s carjacking conviction, which

 involved brandishing a loaded firearm at a mother and her infant child. ECF No. 22,

 PageID.84–85. The Court takes notice that Defendant was sentenced to seventeen

 years imprisonment for this conviction.        The Government further argues that

 Defendant’s criminal history demonstrates a pattern of non-compliance with court

 orders. Id. at PageID.85. Finally, the Government asserts that Defendant is a high-

 ranking member of a violent gang. Id. It explains that recorded prison calls and

 Defendant’s phone messages indicate Defendant’s gang-related business and other

 members’ contact information. Id. The Government thus insists that Defendant’s

 history and characteristics weigh heavily in favor of detention.

       Based on the foregoing considerations, the Court agrees that this third factor

 also weighs in favor of detention.

       4. The Nature and Seriousness of the Danger Posed by Defendant’s
          Release

       The fourth and final factor demands that the Court consider “the nature and

 seriousness of the danger to any person or the community that would be posed by

 [Defendant’s] release.” 18 U.S.C. § 3142(g)(4). The Court must “look to more than
                                         -15-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20       PageID.144    Page 16 of 17




 whether or not the defendant himself has been guilty of physical violence,” but also

 to the safety of the community as a whole. United States v. Vance, 851 F.2d 166,

 169 (6th Cir. 1988). Here, for all the reasons set forth above, the Court finds that

 Defendant would pose a danger to the community if released pending trial.

 Furthermore, the Court weighs strongly the recommendation from Pretrial Services,

 which concluded that there was no condition or combination of conditions that could

 reasonably assure Defendant’s appearance and the safety of the community. This

 final factor thus also weighs in favor of detention.

       Moreover, the Court agrees with the Government’s concern for Defendant’s

 proposed conditions. See ECF No. 22, PageID.87–88. While electronic monitoring

 is available for qualifying defendants, the Court questions how Pretrial Services can

 effectively monitor Defendant’s possession of loaded firearms, ammunition, drugs,

 and drug-packaging materials while inside his residence.         Further, the Court

 questions the adequacy of Defendant’s proposed release plan, specifically one to his

 niece’s home in Inkster, Michigan, where five minor children reside. See ECF No.

 21, PageID.72.

       In sum, all four factors under § 3142(g) weigh in favor of detention.

 Accordingly, the Court concludes that no conditions or combination of conditions

 will reasonably assure the safety of the community and Defendant’s future

 appearances as required if Defendant were released pending trial.


                                          -16-
Case 2:20-cr-20278-GAD-APP ECF No. 27 filed 08/19/20    PageID.145    Page 17 of 17




                                V. CONCLUSION

       Accordingly, for the reasons articulated above, the Court DENIES

 Defendant’s Motion for Revocation of Detention Order [#18].

       IT IS SO ORDERED.

 Dated: August 19, 2020


                                                  /s/Gershwin A. Drain
                                                  GERSHWIN A. DRAIN
                                                  United States District Judge


                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              August 19, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                       -17-
